DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 1-14 are subject to examination in this Office action.  Claims 15-20 are withdrawn (non-elected).

Election/Restrictions
Applicant’s election with traverse of Species 1 in the reply filed on 27 May 2021 is acknowledged.  The traversal appears to be on the grounds that each of the identified species are patentably indistinct or, in other words, obvious variants.  This assertion is not persuasive of error because Applicant has not stated on the record that the identified species are obvious variants of each other. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13, this claim appears to require first, second and third timber elements.  In this regard, are these recited timber elements intended to refer back to the previously recited two or more timber elements or are they additional structure?  If they are intended to refer back to the previously recited timber elements, it is unclear as to how coplanar timber elements are both located in the same plane and define an oblique angle.  Clarification is requested.
Accordingly, these rejected claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Wadsworth (U.S. Patent No. 2,840,014).
Regarding independent claim 1, Wadsworth describes a truss bracket (Fig. 8) comprising:
a first side plate (54), a second side plate (55), and one or more web plates (53);

wherein the first side plate is coupled to the second side plate by the one or more web plates such that the first side plate is parallel to the second side plate (Fig. 8);
wherein the truss bracket joins two or more coplanar timber elements at a joint of a roofing truss such that the two or more coplanar timber elements are retained in a predefined orientation; wherein the truss bracket is operable to align the two or more coplanar timber elements, to limit insertion distance of an individual timber element selected from the two or more coplanar timber elements, to establish a pitch of a roof made from the roofing trusses, to hide an end face of one or more of the individual timber elements, or combinations thereof (Fig. 3).

Regarding claim 2, wherein the first side plate is a rigid plate that couples to front faces of the two or more coplanar timber elements; wherein the second side plate is a rigid plate that couples to rear faces of the two or more coplanar timber elements (Fig. 3).

Regarding claim 3, wherein the first side plate and the second side plate are identical in size and shape (Fig. 8).

Regarding claim 4, wherein the truss bracket is operable to retain at least two of the two or more coplanar timber elements to form an oblique angle between the at least two of the two or more coplanar timber elements (Fig. 6).

Regarding claim 5, wherein the first side plate comprises a first plurality of fastener apertures; wherein the second side plate comprises a second plurality of fastener apertures; wherein the first side plate and the second side plate couple to the two or more 

Regarding claim 6, wherein a one-to-one correspondence exists between the positions of the first plurality of fastener apertures on the first side plate and the positions of the second plurality of fastener apertures on the second side plate such that a path exists for an individual fastener to pass through one of the first plurality of fastener apertures, through one of the two or more coplanar timber elements, and through one of the second plurality of fastener apertures (Fig. 8).

Regarding claim 7, wherein the one or more web plates couple to both the first side plate and the second side plate such that the one or more web plates establish a spacing between the first side plate and the second side plate; wherein an individual web plate selected from the one or more web plates is a rigid plate that couples to the first side plate and the second side plate along opposing edges of the individual web plate; wherein each of the one or more web plates are perpendicular to the first side plate and to the second side plate (Fig. 8).

Regarding claim 8, wherein the one or more web plates are contained entirely between a first boundary plane defined to be coplanar with the front of the first side plate and a second boundary plane defined to be coplanar with the rear of the second side plate (Fig. 8).

Regarding claim 9, wherein the two or more coplanar timber elements that are joined using the truss bracket are contained entirely between the first boundary plane and the second boundary plane (Figs. 6 and 8).



Regarding claim 11, wherein the truss bracket is operable to couple the joint of the roofing truss when the truss bracket is populated with less than a full complement of timber elements (Figs. 6 and 8).

Regarding claim 12, wherein the truss bracket is used as a pair of brackets with one bracket of the pair rotated by 180 degrees around a vertical axis (Figs. 6 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Wadsworth as applied above, and further in view of Byers (U.S. Patent No. 5,524,397).
Wadsworth does not appear to expressly describe utilizing its truss bracket as a corner bracket in a vertical orientation.  As evidenced by Byers, it was old and well-known in the art to utilize such a truss bracket as a corner bracket in a vertical orientation (see e.g., Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the truss bracket as a corner bracket in a vertical orientation to bolster the structural integrity of the truss.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, regarding claim 13, as best understood, Wadsworth as modified by Byers results in wherein the truss bracket retains a first timber element, a second timber element, and a third timber element to form a corner bracket; wherein the corner bracket retains the first timber element in a vertical orientation; wherein the corner bracket retains the second timber element horizontally with an end of the second timber element positioned adjacent to an end of the first timber element; wherein the corner bracket retains the third timber element above the second timber element at an oblique angle to the second timber element (see e.g., Wadsworth Figs. 6 and 8; Byers Fig. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635